Judgment of the Supreme Court, Suffolk County, entered January 18, 1966, reversed insofar as it is in favor of plaintiffs Charles Moeller and Emma M. Matteson, as executors, on the law and the facts, and as between said plaintiffs and defendants Davis Bros. Engineering Corp. and Curtis Davis, action severed and new trial granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, said plaintiffs shall serve and file a written stipulation consenting to reduce the amount of the verdict in their favor against said defendants from $30,000 to $20,000, with appropriate interest thereon and to the entry of an amended judgment accordingly, in which event said portion of the judgment, as so reduced and amended, is affirmed, without costs. Judgment, insofar as otherwise appealed from, affirmed, without costs. In our opinion the verdict is excessive to the extent indicated. Beldoek, P. J., TJghetta, Christ and Benjamin, JJ., concur; Hill, J., dissents from the determination of this court insofar as it relates to the individual plaintiffs and votes to affirm the judgment insofar as appealed from.